                   Case 4:20-cv-09020-HSG Document 23 Filed 07/21/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                       UNITED STATES DISTRICT COURT
 9                                      NORTHERN DISTRICT OF CALIFORNIA
10
11   LIGHTHOUSE FOR THE BLIND AND                      Case No. 4:20-cv-09020-HSG
     VISUALLY IMPAIRED OF SAN
12   FRANCISCO, a California non-profit                ORDER GRANTING THIRD
     corporation; and ERIN LAURIDSEN and               STIPULATION TO EXTEND TIME TO
13   FRANK WELTE, individuals,                         RESPOND TO INITIAL COMPLAINT
14                        Plaintiffs,                  (San Francisco Superior Court
                                                       No. CGC-20-586626)
15            v.
                                                       Complaint Filed: September 17, 2020
16   AUTOMATIC DATA PROCESSING, INC., a
     Delaware corporation; ADP TOTALSOURCE,            Current Response Date: July 22, 2021
17   INC., a Florida corporation; and DOES 1-5,
                                                       New Response Date: August 20, 2021
18                        Defendants.
19
20
21
22
23
24
25
26
27
28
                    ORDER GRANTING THIRD STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                                                COMPLAINT
     73270495v.1
                    Case 4:20-cv-09020-HSG Document 23 Filed 07/21/21 Page 2 of 2



 1             In light of the Parties’ Stipulation and good cause appearing therefor, the Court hereby GRANTS
 2    the Parties’ Stipulation and ORDERS that Defendants Automatic Data Processing, Inc, and ADP
 3
      TotalSource, Inc. shall have an extension of time of twenty-nine (29) days in which to respond to
 4
      Plaintiff’s Complaint to August 20, 2021.
 5
 6
 7    IT IS SO ORDERED

 8
 9    Dated: 7/21/2021
10                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 ``
                                                         2
                     ORDER GRANTING THIRD STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                                                 COMPLAINT
      73270495v.1
